Exhibit 10.1

 

[g238541kgi001.jpg]

Paul A. Jarrell

Senior Vice President

Chief Administrative Officer

One Michael Owens Way, Plaza 1

Perrysburg OH 43551-2999

+1 567 336-2000 tel

+1 567 336-5410 fax

 

October 30, 2015

 

Ms. Jan Bertsch

 

Dear Jan,

 

On behalf of O-I, AI, Andres and I are pleased to offer you the position of
Chief Financial Officer, based in Perrysburg, Ohio, as per the key terms and
conditions summarized below. A more complete overview of the benefits programs
will be provided at the beginning of your employment.

 

Base Salary

 

Your base salary will be $650,000 per year. Payments will be made on a monthly
basis.

 

Short Term Incentive

 

You will participate in O-I’s Senior Management Incentive Program (“SMIP”) with
a target incentive of 80% of annual earned base salary. Actual incentive earned
may range from 30% to 200% of the target incentive based on company and personal
performance. Once a pool is created based on the Company’s performance against
the established financial metrics, 20% of your final award will be discretionary
and based on your personal contributions and leadership. For 2015, your SMIP
award will be prorated based on your date of hire.

 

Long Term Incentive

 

You will be eligible to participate in O-I’s Long-Term Incentive Program
(“LTI”). The target award for the CFO role is $1.3M in 2015 and is reviewed
annually. Actual LTI awards may vary based upon the performance of the Company
and the participant. Equity grants are made in March of each year to certain
eligible employees following the review and approval of the Compensation
Committee of the Company’s Board of Directors.

 

On your first day of employment or the first legally allowable date, you will
receive a long-term incentive award valued at $1,300,000. The award will consist
of performance share units (50%), stock options (25%), and restricted stock
units (25%), as per the Company’s current equity program rules and regulations.
The

 

o-i.com                                                       glassislife.com

 

--------------------------------------------------------------------------------


 

options will be valued based on a Black-Scholes valuation and the restricted
stock units and performance share units will be valued at fair market value
(FMV) on the date of grant. The performance share units vest over a three-year
cycle beginning in 2015. The final award of performance shares may range from 0%
to 200% of the target award based on company performance for EPS, ROIC and
organic revenue growth. The stock options and restricted stock units will vest
in 25% increments on each anniversary of the grant date.

 

Long Term Incentive – Special Award

 

Upon commencement of employment or on the first legally allowable date, a
special award of restricted stock units valued at $2.5M with three-year cliff
vesting will be issued. Further description of the award and details of the
award agreement will be provided prior to issuance.

 

Benefits / Other

 

a.         Medical, Dental, Drug, Vision. You will participate in the same plans
as other U.S. salaried employees.

 

b.         Retirement. You will participate in the salaried employee defined
contribution retirement plan which includes a 401K plan with a 50% match on the
first 8% contributed and an additional 2% company contribution into your
account. You are also eligible to participate in the Executive Deferred Savings
Plan (non-qualified 401(k) plan).

 

c.          Vacation. Your annual vacation entitlement is five (5) weeks.

 

d.         Relocation. A lump-sum relocation allowance of $50,000.

 

Executive Benefits

 

a.                 Executive Life. You will participate in the executive life
insurance program providing term life insurance of 3x your base salary at no
cost to you. However, any imputed income will be taxable income to you.

 

b.                 Tax and Financial Planning. You will be eligible for
reimbursement of these expenses, not to exceed $15,000 per year. Note that this
is taxable income.

 

c.                  Executive Physical Program. You will be eligible to
participate via the preferred provider in Toledo.

 

d.                 Executive Severance. In accordance with the Executive
Severance Policy, in the event you are involuntarily terminated, other than for
cause, you will be eligible for a lump sum severance payment equal to two years
of your total cash compensation (base salary plus target short-term incentive).
In addition, you will continue to have medical/drug/dental coverage (same rates
paid by active employees) and executive life insurance coverage for two years.

 

--------------------------------------------------------------------------------


 

Outplacement support will also be provided. In exchange, you will be required to
sign a waiver, release, and non-compete/non-solicitation agreement.

 

Stock Ownership

 

You will be required to accumulate and hold O-I stock valued at 2.5x your base
salary within five years of your date of hire.

 

Contingencies

 

The offer is contingent on the standard O-I employment requirements:

 

a.                        Verification of your right to work in the U.S.

 

b.                        The successful results of a background and reference
check and drug test.

 

c.                         The signing of a Confidentiality / Non-Compete
Agreement.

 

d.                        Your verification that you have no contractual
obligations with your former employer(s) or other third parties that will
restrict your right to accept and perform the job being offered.

 

Jan, we look forward to your joining the O-I team and know you will find this
opportunity to be challenging and rewarding. This offer of employment remains in
effect until December 1, 2015. Please sign below indicating your acceptance of
our offer and confirming your start date. It is our understanding that you will
do so immediately following the closing (sale) of your current business.

 

Sincerely,

 

 

/s/ Paul A. Jarrell

 

Paul A. Jarrell

 

Senior Vice President

 

Chief Administrative Officer

 

 

cc:

A. Stroucken

 

A. Lopez

 

I accept this offer and agree to begin my employment with O-I on 11-23, 2015.

 

 

/s/ Jan Bertsch

 

11-20-15

Jan Bertsch

 

Date

 

--------------------------------------------------------------------------------